Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1, 3-11, 14, 16, 19, 22-25, 27-28 and 30 are pending. Claims 1, 3-11, 14, 16, 19, 22-25, 27-28 and 30 are under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 14, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘723 (US Patent 1,964,723, Patent date 07-1934).
723 discloses the process to prepare a carbamate from the treatment of sodium bicarbonate with anhydrous ammonia or aqueous solution of ammonia containing 35-100% NH3 (Left column, Lines 1-13). Concerning the two choices of anhydrous or aqueous, the currently claimed aqueous ammonium hydroxide would have been at once envisaged. MPEP2131.02 III. The ammonium hydroxide solution would have been present upon use of an aqueous solution of ammonia.
The current mixing would have occurred upon the disclosed treatment. Mixing is not defined in the specification. The bringing of the sodium bicarbonate and aqueous solution of ammonia together is the current mixing. 
Concerning the production of the ammonium carbamate, this would have occurred due to the methods of the prior art and current invention are substantially identical. Both methods mix aqueous ammonium hydroxide with sodium bicarbonate. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the solution of ammonium carbamate, this solution would have existed due to a solution of ammonium hydroxide being a reactant. The water from the solution of ammonium hydroxide would necessarily have allowed for the product to be in solution. 
Concerning claim 3, 723 is silent to the physical state of the sodium carbonate and is silent of alternative ingredients within the sodium carbonate. Therefore, the sodium carbonate would have been solid.
Concerning claims 14, 16 and 19 and the current concentration, pH and conductivity of said solution of ammonium carbamate at the end of said mixing, these conditions would have existed. The reason being, the methods disclosed by 723 are substantially identical to the current methods. Both methods mix aqueous ammonium hydroxide with sodium bicarbonate to produce solutions of ammonium carbamate. 
Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
	
	Claim(s) 1, 11, 14, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘070 (WO2012/171070, Published 12-2012, Cited in IDS filed 07/26/2022).
	070 disclose the production of carbamate by bringing solutions of ammonia and sodium bicarbonate together in water (Example 4, p. 35).
The current mixing would have occurred upon the addition of the disclosed solutions in water. Mixing is not defined in the specification. The bringing of the solutions of sodium bicarbonate and ammonia together allowed the current mixing to occur.
Concerning the production of the ammonium carbamate, this would have occurred due to the methods of the prior art and current invention are substantially identical. Both methods mix aqueous ammonium hydroxide with sodium bicarbonate. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the solution of ammonium carbamate, this solution would have existed due to the mixing in water.
Concerning the monitoring of the pH, 070 discloses specific pH’s. Therefore, a monitoring has occurred.
Concerning claims 14, 16 and 19 and the current concentration, pH and conductivity of said solution of ammonium carbamate at the end of said mixing, these said solutions of ammonium carbamate would have existed. The reason being, the methods disclosed by 070 are substantially identical to the current methods. Both methods mix aqueous ammonium hydroxide with sodium bicarbonate to produce solutions of ammonium carbamate. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

	
Allowable Subject Matter
Claims 4-10, 22-25, 27-28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Both ‘723 (US Patent 1,964,723, Paten date 07-1934) and ‘070 (WO2012/171070, Published 12-2012) are the closest prior art. Both references disclose the current steps to make the ammonium carbamate. 
Reference 723 or 070 do not disclose or teach the addition of ammonium carbamate to the reaction. 723 or 070 do not disclose or teach adding the reaction product to a hypochlorite oxidant. It would not have been obvious to modify the prior art to arrive at the current invention. There being no motivation to do so.
	 The Written Opinion for PCT/IL2020/050701, the Notice of Deficiencies for Patent Application 287949 and Mani et al. were all considered. The three references were cited in the IDS filed 05/25/2022 and 07/26/2022.
Conclusion
	Claim(s) 1, 3, 11, 14, 16 and 19 is/are rejected. Claims 4-10, 22-25, 27-28 and 30 are objected to. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628